IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LAVONNE TRAVIS                         NOT FINAL UNTIL TIME EXPIRES TO
MCALLISTER,                            FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D14-3532
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 12, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Lavonne Travis McAllister, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney General,
Tallahassee, for Respondent.


PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is granted. See

Alexander v. State, 121 So. 3d 1185 (Fla. 1st DCA 2013) (finding that the trial court

committed fundamental error by giving standard jury instruction providing that self-

defense applied only if the victim suffered an "injury"). The petitioner’s conviction

and sentence are REVERSED, and this matter is REMANDED for a new trial.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.